Case: 13-1060    Document: 30    Page: 1   Filed: 07/15/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

      HELICOS BIOSCIENCES CORPORATION,
                Plaintiff-Appellant,
                           AND

     ARIZONA SCIENCE AND TECHNOLOGY
   ENTERPRISES, LLC, (doing business as Arizona
           Technology Enterprises),
                   Plaintiff,
                            v.
   PACIFIC BIOSCIENCES OF CALIFORNIA, INC.,
    AND LIFE TECHNOLOGIES CORPORATION,
                  Defendants,
                           AND

                   ILLUMINA, INC.,
                   Defendant-Appellee.
                  ______________________

                        2013-1060
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 10-CV-0735, Judge Sue L.
 Robinson.
Case: 13-1060      Document: 30      Page: 2     Filed: 07/15/2013



 2            HELICOS BIOSCIENCES CORP.   v. PACIFIC BIOSCIENCES



                    ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The parties jointly move to dismiss the appeal due to
 settlement.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion is granted. The appeal is dismissed.
       (2) Each side shall bear its own costs.
       (3) All other pending motions are denied as moot.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s25
 ISSUED AS A MANDATE: July 15, 2013